UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7587


DAVID STEVENS,

                  Plaintiff - Appellant,

             v.

ERNEST WILSON; SOUTH CAROLINA       DEPARTMENT   OF   CORRECTIONS;
RIDGEVILLE POLICE DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:07-cv-03590-JFA)


Submitted:    May 28, 2009                    Decided:    June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Stevens      appeals          the     district     court’s      order

accepting     the     recommendations          of     the     magistrate      judge    and

dismissing     without       prejudice         his    42     U.S.C.     § 1983      (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.        Stevens    v.       Wilson,        No.    0:07-cv-03590-JFA

(D.S.C.    filed    July     29,   2008    &    entered       July     30,   2008).      We

dispense     with     oral    argument         because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2